FILED
                             NOT FOR PUBLICATION                             OCT 13 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRIAN L. BROWN,                                  No. 10-16541

               Plaintiff - Appellant,            D.C. No. 4:10-cv-00336-JMR-
                                                 PSOT
  v.

UNKNOWN OLIVIOUS, Federal Officer;               MEMORANDUM *
et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                      John M. Roll, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Brian L. Brown, a federal prisoner, appeals pro se from the district court’s

order denying him leave to proceed in forma pauperis, under the “three strikes”

provision of 28 U.S.C. § 1915(g), in his action under Bivens v. Six Unknown


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging

violations of his First and Eighth Amendment rights. We have jurisdiction under

28 U.S.C. § 1291. We review de novo the district court’s interpretation and

application of 28 U.S.C. § 1915(g), Andrews v. Cervantes, 493 F.3d 1047, 1052

(9th Cir. 2007), and for an abuse of discretion its denial of leave to proceed in

forma pauperis, O’Loughlin v. Doe, 920 F.2d 614, 617 (9th Cir. 1990). We affirm.

      The district court did not abuse its discretion in denying Brown’s application

to proceed in forma pauperis because Brown does not contest that he is a three-

strikes filer and he failed to show that he was “under imminent danger of serious

physical injury” at the time he filed the complaint. 28 U.S.C. § 1915(g); see also

Andrews, 493 F.3d at 1055 (explaining that the exception to the three-strikes rule

applies only “if the complaint makes a plausible allegation that the prisoner faced

‘imminent danger of serious physical injury’ at the time of filing”).

      AFFIRMED.




                                           2                                    10-16541